[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                  ORDER
The defendant's objection to the plaintiffs' bill of costs as to the $800 fee for testimony of their appraiser is sustained. The parties agreed to an appraisal fee of $500. A fee for testifying is not properly recoverable in the plaintiffs' bill of costs, as requested by the plaintiffs, based upon C.G.S. § 52-257a upon which the plaintiffs rely. The plaintiffs have filed no written response to the defendant's objection, nor is there any evidence before the court from which it could determine what constitutes a reasonable amount of appraiser fees as an issue of fact. C.G.S. § 13a-76.
  So Ordered. D'Andrea, J.T.R.
CT Page 3632